Exhibit 10.7



FORM OF

CONTINGENT PURCHASE PRICE NOTE AGREEMENT

     THIS CONTINGENT PURCHASE PRICE NOTE AGREEMENT

is dated as of ________ __, 2004 (this "Agreement") among Folksamerica Holding
Company, Inc. a New York corporation (the "Purchaser"), Sierra Health Services,
Inc., a Nevada corporation ("Sierra"), CII Financial, Inc., a California
corporation and a wholly owned subsidiary of Sierra (the "Seller"), and, with
respect to Article 5 only, Folksamerica Reinsurance Company, a New York
insurance company and a wholly owned subsidiary of the Purchaser ("FRC").



W I T N E S S E T H:

     WHEREAS, pursuant to the terms of that certain Stock Purchase Agreement
dated as of November 25, 2003 (the "Stock Purchase Agreement") among Sierra, the
Seller and the Purchaser, the Purchaser has agreed to purchase from the Seller,
and the Seller has agreed to sell to the Purchaser, all of the issued and
outstanding capital stock of California Indemnity Insurance Company (the
"Company"), upon the terms and subject to the conditions contained therein;

     WHEREAS, in order to induce Sierra and the Seller to execute and deliver
the Stock Purchase Agreement, the Purchaser has agreed that a portion of the
purchase price under the Stock Purchase Agreement will be in the form of a
contingent payment obligation of the Purchaser to the Seller, as set forth more
fully herein; and

     WHEREAS, the execution and delivery of this Agreement is a condition to the
consummation of the transactions contemplated by the Stock Purchase Agreement
and the form of this Agreement is an exhibit thereto.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein and in the Stock Purchase Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS; CONSTRUCTION

     1.1 Certain Definitions. Capitalized terms used but not defined herein have
the respective meanings ascribed to such terms in the Stock Purchase Agreement.
The following terms shall have the respective meanings set forth below:

     "Acceptance Notice" has the meaning set forth in Section 4.2 hereof.

     "Adjusted Balance" has the meaning set forth in Section 2.1(a) hereof.

     "Agreement" has the meaning set forth in the preamble hereto.

     "ALAE Reserves" means reserves (including IBNR) for Allocated Loss
Adjustment Expenses of the Company and the Subsidiaries, net of collectible
Ceded Reinsurance, calculated and presented on a basis consistent with SAP and
generally accepted actuarial principles.

     "Allocated Loss Adjustment Expenses" means all costs and expenses directly
related to the defense, cost-containment and resolution of claims under a
specified policy or policies, including expenses of outside investigation, court
costs and related costs (such as filing fees and stenographic services, expenses
of witnesses, summonses and copies of documents), attorneys' fees and
disbursements and similar costs, net of collectible Ceded Reinsurance and all
recoveries, salvages and subrogation actually received.

     "Annual Reserve Report" has the meaning set forth in Section 4.1 hereof.

     "Arbiter" has the meaning set forth in Section 4.3(b) hereof.

     "Ceded Reinsurance" means reinsurance coverage under any reinsurance
agreement(s) between the Company or the Subsidiaries, as cedent, and any
reinsurer, including reinsurance purchased by or on behalf of the Company or any
Subsidiary from and after the Closing Date that provides coverage for
Post-Closing Policies; provided however, Ceded Reinsurance shall not include
reinsurance purchased on or after the Closing Date by or on behalf of the
Company or any Subsidiary that provides coverage for losses incurred on or prior
to the Closing Date.

     "Company" has the meaning set forth in the recitals hereto.

     "Contingent Amount Rate" has the meaning set forth in Section 2.2 hereof.

     "Contingent Purchase Price" has the meaning set forth in Section 2.1
hereof.

     "Covered Policy" means an insurance policy issued by the Company or one of
the Subsidiaries that is in-force on the Closing Date.

     "Developed Experience" means, as of any given date, the sum of

     (x) (i) for claims with loss occurrence dates on or prior to the Closing
Date, the sum of (a) the Paid Losses and Allocated Loss Adjustment Expenses of
the Company and the Subsidiaries from the Closing Date through such given date
and (b) the ALAE Reserves and Loss Reserves of the Company and the Subsidiaries
as of such given date, minus (ii) the sum of the ALAE Reserves and Loss Reserves
shown on the Closing Date Balance Sheet;

     (y) the aggregate amount of Losses and Allocated Loss Adjustment Expenses
incurred by the Company and the Subsidiaries from the Closing Date through such
given date with respect to (a) Covered Policies as to which premium was not
fully earned as of the Closing Date and (b) policies issued by the Company or
any Subsidiary that expired prior to the Closing Date as to which premium
transactions occur and are recorded on or following the Closing Date in the
ordinary course of business (collectively, "UEP Business") in excess over that
amount of Losses and Allocated Loss Adjustment Expenses which would result in a
combined loss and expense ratio for the UEP Business, for the period commencing
on the Closing Date and ending on such given date, of 100%, assuming an expense
ratio of 32.5% (composed of (A) a 25% allotment for service, underwriting and
administrative expenses and (B) an unallocated loss adjustment expense load of
7.5%) over such period; and

     (z) the product of (i) a fraction, the numerator of which is (a) the total
amount of written premium received by the Company and the Subsidiaries with
respect to Post-Closing Policies for the period commencing on the Closing Date
and ending on such given date ("Post-Closing Policy Premium") minus (b)
$5,000,000, and the denominator of which is the Post-Closing Policy Premium,
multiplied by (ii) the aggregate amount of Losses and Allocated Loss Adjustment
Expense incurred by the Company and the Subsidiaries with respect to
Post-Closing Policies from the Closing Date through such given date (net of any
applicable reinsurance coverage) in excess over that amount of Losses and
Allocated Loss Adjustment Expenses which would result in a combined loss and
expense ratio for the Post-Closing Policies, for the period commencing on the
Closing Date and ending on such given date, of 100%, assuming an expense ratio
of 32.5% (composed of (A) a 25% allotment for service, underwriting and
administrative expenses and (B) an unallocated loss adjustment expense load of
7.5%) over such period. If the Post-Closing Policy Premium is equal to or less
than $5,000,000, then this subsection (z) shall be not applicable.

     "Development Amount" has the meaning set forth in Section 2.1(b) hereof.

     "Dispute" has the meaning set forth in Section 4.3 hereof.

     "Dispute Notice" has the meaning set forth in Section 4.3(a) hereof.

     "Final Covered Reserves" means Developed Experience as of December 31,
2009, determined in accordance with the terms of this Agreement.

     "Final Reserve Report" has the meaning set forth in Section 4.2 hereof.

     "FRC" has the meaning set forth in the preamble hereto.

     "IBNR" means the ALAE Reserves and Loss Reserves for incurred but not
reported Losses with respect to a specified policy or policies and the ALAE
Reserves and Loss Reserves for expected Loss development on already reported
policy claims.

     "Loss" and "Losses" means the amount of liability paid or to be paid
(including extracontractual obligations) by the Company or a Subsidiary with
respect to a specified policy or policies net of collectible Ceded Reinsurance
and all recoveries, salvages and subrogation actually received.

     "Loss Reserves" means the aggregate amount of Loss reserves (including
IBNR) of the Company and the Subsidiaries, net of collectible Ceded Reinsurance,
calculated and presented on a basis in accordance with SAP and generally
accepted actuarial principles.

     "Measurement Period" means the period commencing on the Closing Date and
ending on December 31, 2009.

     "Paid Losses and Allocated Loss Adjustment Expenses" means the amount of
Losses and Allocated Loss Adjustment Expenses actually paid over a specified
period by the Company and the Subsidiaries (or any other entity which is the
successor or surviving corporation of the Company or any Subsidiary).

     "Post-Closing Policy" means (x) a policy issued by the Company or any
Subsidiary on or after the Closing Date upon renewal of a Covered Policy, where
such renewal is required under Applicable Law, or (y) a policy issued by the
Company or any Subsidiary, other than policies of the type set forth in (x),
required under Applicable Law to be issued; provided, that a policy issued upon
any renewal not required under Applicable Law, and any other policy issued by
the Company or any Subsidiary not required under Applicable Law to be issued,
may be included in this definition of "Post-Closing Policy" upon the prior
written consent of Sierra and the Seller, which consent may be given or withheld
in their sole discretion.

     "Post-Closing Policy Premium" has the meaning set forth in the definition
of "Developed Experience."

     "Purchaser" has the meaning set forth in the preamble hereto.

     "Report Date" has the meaning set forth in Section 4.1 hereof.

     "SAP" means the accounting principles prescribed or permitted as of the
Closing Date by the insurance regulatory authorities of the states of domicile
of the Company and the Subsidiaries, applied on a consistent basis with the
Statutory Statements for the year ended December 31, 2002, except as set forth
in Section 2.1(d)(ii) of the Seller's Disclosure Schedule. For the avoidance of
doubt, the parties agree the actuaries involved in the preparation of the
consolidated financial statements of the Company and the Subsidiaries shall use
their independent judgment in calculating the ALAE Reserves and the Loss
Reserves in accordance with generally accepted actuarial principles and SAP.

     "Seller" has the meaning set forth in the preamble hereto.

     "Sierra" has the meaning set forth in the preamble hereto.

     "Statutory Statements" means the annual statements of the Company and each
Subsidiary filed by the Company and each Subsidiary with the insurance
regulatory authorities of their respective domiciliary jurisdictions.

     "Stock Purchase Agreement" has the meaning set forth in the recitals
hereto.

     "Total Post-Closing Policy Premium" has the meaning set forth in Section
2.1(b).

     "UEP Business" has the meaning set forth in the definition of "Developed
Experience."

     "Unadjusted Contingent Amount" has the meaning set forth in Section 2.2(b).

     1.2 Certain Rules of Construction. For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(a) the words "herein", "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision; (b) words using the singular or plural number shall also be
deemed to include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders; and (c) all
computations provided for herein shall be made in accordance with SAP.

ARTICLE 2

CONTINGENT AMOUNT

     2.1 Contingent Purchase Price. Subject to Section 2.1(d), the "Contingent
Purchase Price" shall be an amount equal to the (i) the Adjusted Balance, minus
(ii) the Development Amount, each as hereinafter defined, and as determined in
accordance with Section 2.1(c), as applicable.

          (a)     The "Adjusted Balance" shall be an amount equal to the
Contingent Purchase Price of $64 million under Section 1.2 of the Stock Purchase
Agreement, as adjusted pursuant to Sections 1.3 and 1.4 of the Stock Purchase
Agreement to reflect the calculation of the Closing Date Statutory Surplus.

          (b)     The "Development Amount" means, subject to subsection (c)
below, an amount (which may be positive or negative) equal to the sum of

               (x) (i) for claims with loss occurrence dates on or prior to the
Closing Date, the sum of (a) the Paid Losses and Allocated Loss Adjustment
Expenses of the Company and the Subsidiaries during the Measurement Period and
(b) the ALAE Reserves and Loss Reserves shown on the Final Reserve Report, minus
(ii) the sum of the ALAE Reserves and Loss Reserves shown on the Closing Date
Balance Sheet;

               (y) the aggregate amount of Losses and Allocated Loss Adjustment
Expenses incurred by the Company and the Subsidiaries during the Measurement
Period for UEP Business in excess over that amount of Losses and Allocated Loss
Adjustment Expenses which would result in a combined loss and expense ratio over
the Measurement Period for UEP Business of 100%, assuming an expense ratio of
32.5% (composed of (A) a 25% allotment for service, underwriting and
administrative expenses and (B) an unallocated loss adjustment expense load of
7.5%) over the Measurement Period; and

               (z) the product of (i) a fraction, the numerator of which is
(a) the total amount of written premium received by the Company and the
Subsidiaries with respect to Post-Closing Policies during the Measurement Period
("Total Post-Closing Policy Premium") minus (b) $5,000,000, and the denominator
of which is the Total Post-Closing Policy Premium, multiplied by (ii) the
aggregate amount of Losses and Allocated Loss Adjustment Expenses incurred by
the Company and the Subsidiaries with respect to Post-Closing Policies during
the Measurement Period (net of any applicable reinsurance coverage) in excess
over that amount of Losses and Allocated Loss Adjustment Expenses which would
result in a combined loss and expense ratio over the Measurement Period for the
Post-Closing Policies of 100%, assuming an expense ratio of 32.5% (composed of
(A) a 25% allotment for service, underwriting and administrative expenses and
(B) an unallocated loss adjustment expense load of 7.5%) over the Measurement
Period. If the Total Post-Closing Policy Premium is equal to or less than
$5,000,000, then this subsection (z) shall not be applicable.

          (c)     If the calculation of Development Amount set forth in
subsection (b) above results in a negative number, "Development Amount" shall
mean 100% of the first negative $15 million and 50% of any remaining portion of
such amount.

          (d)     Notwithstanding anything to the contrary in this Agreement or
in the Stock Purchase Agreement, the Contingent Purchase Price shall in no event
be less than an amount equal to the greater of (i) $6 million, as adjusted for
the changes to the Contingent Purchase Price under Section 1.2(b),
Section 1.3(b) and Section 1.4(d) of the Stock Purchase Agreement, and
(ii) $4 million; provided, that such minimum amount may be applied, at Sierra's
election, toward satisfaction of any indemnity or other payments to which the
Purchaser is entitled pursuant to Section 3.4 (relating to taxes), Section 3.15
(relating to intercompany accounts), Section 3.21 (relating to Guaranty
Receivables) and Article V (relating to indemnities for breaches of
representations and warranties) of the Stock Purchase Agreement, as set forth
more fully in the Stock Purchase Agreement, and in the event of any such
application such minimum amount shall be reduced accordingly.

     2.2 Interest Accrual. Except as provided below, interest shall accrue on
the Contingent Purchase Price, as adjusted, at a fixed annual rate of 4.0%,
compounded quarterly (the "Contingent Amount Rate").

          (a)     Interest shall be calculated on the basis of a 360-day year,
but shall accrue according to the actual number of days elapsed. Interest shall
accrue on the Contingent Purchase Price until full payment, if any, has been
made hereunder.

          (b)     "Unadjusted Contingent Amount" means the Adjusted Balance
minus the Development Amount without giving effect to the minimum amount set
forth in Section 2.1(d), or, if the foregoing calculation results in a negative
number, zero.  If the Unadjusted Contingent Amount is less than the minimum
Contingent Purchase Price determined pursuant to Section 2.1(d), the entirety of
such minimum amount shall be paid in accordance in Section 2.1(d), but interest
shall not be payable on the portion of such minimum which exceeds the Unadjusted
Contingent Amount, and interest shall be payable only on the Unadjusted
Contingent Amount.

ARTICLE 3

PAYMENT OF CONTINGENT AMOUNT

     3.1 Payment of Contingent Amount. Subject to the terms and conditions of
this Agreement, the Purchaser shall pay to the Seller the Contingent Purchase
Price, together with interest at the Contingent Amount Rate for the period from
the Closing Date to and including the date payment is made (except as otherwise
provided in Section 2.2(b)).

     3.2 Time of Payment. Payment under Section 3.1 shall be made by the
Purchaser to the Seller within five Business Days after the calculation of the
Contingent Purchase Price becomes final pursuant to Section 4.2 or Section 4.3,
as applicable, by wire transfer of immediately available funds to an account
designated by the Seller in writing at least two Business Days before the date
of such payment.

ARTICLE 4



COVENANTS

     4.1 Annual Reporting. Within sixty days following December 31 of each
calendar year prior to January 1, 2009 (such December 31, in each case, a
"Report Date"), the Purchaser will deliver to the Seller a written statement (an
"Annual Reserve Report") in a format to be reasonably agreed by the parties,
accompanied by a standard actuarial report, setting forth in reasonably specific
detail, including all supporting calculations and schedules, the Developed
Experience at the particular Report Date. The first Report Date shall be
December 31, 2004. The Annual Reserve Report shall be based on SAP and generally
accepted actuarial principles and on the underlying data of the Company and the
Subsidiaries (as if on a consolidated, stand-alone basis) used to report
reserves in the Statutory Statements as of the Report Date.

     4.2 Final Reserve Report. The Purchaser shall cause the Company or any
other entity which is the successor or surviving corporation of the Company to
prepare a report in reasonably specific detail, including supporting
calculations (the "Final Reserve Report"), which shall be reviewed by
Tillinghast Towers-Perrin, or another actuary designated by the Seller and
engaged at the Seller's sole cost and expense, and which shall set forth (a) the
Development Amount as of December 31, 2009, (b) the Final Covered Reserves and
(c) the Contingent Purchase Price payable pursuant to Section 3.1 hereof as of
December 31, 2009. The Purchaser shall deliver a copy of the Final Reserve
Report to the Seller within ninety days following December 31, 2009, along with
all such underwriting, actuarial and other information reasonably related
thereto. The section of the Final Reserve Report setting forth the Final Covered
Reserves shall be prepared in the same format as the Annual Reserve Reports and
shall be based on SAP and generally accepted actuarial principles and on the
underlying data of the Company and the Subsidiaries (as if on a consolidated,
stand-alone basis) used to report reserves in the Statutory Statements as of the
Report Date. If there is no Dispute with respect to the Final Reserve Report,
Sierra shall deliver written notice, signed by an authorized officer of Sierra,
to such effect to the Purchaser indicating its acceptance thereof and agreement
to be bound thereby ("Acceptance Notice"). Following its receipt of the
Acceptance Notice, the Purchaser shall pay the Contingent Purchase Price to the
Seller in accordance with Article 3 hereof.

     4.3 Dispute Resolution.

     Sierra may object to the Final Reserve Report (a "Dispute") after having
received the Final Reserve Report or, if such Final Reserve Report is not timely
received, after expiration of the 90 day period for the submission thereof. The
Dispute resolution procedures shall be as follows:

          (a)     Sierra shall give the Purchaser written notice of such Dispute
(a "Dispute Notice") within 60 days after the applicable date set forth above in
the first paragraph of this Section 4.3, which Dispute Notice shall set forth in
reasonable detail the elements and amounts in the Final Reserve Report to which
Sierra objects and the basis for such objection and shall also set forth (a) the
Development Amount, (b) the Final Covered Reserves and (c) the Contingent
Purchase Price as calculated by Sierra. If Sierra fails to timely deliver a
Dispute Notice to the Purchaser within the aforementioned 60 day period, the
Final Reserve Report shall be deemed to have been accepted in the form in which
it was so delivered, shall be final and binding upon the parties in the absence
of fraud, and shall serve as the basis for determining the Contingent Purchase
Price.

          (b)     If Sierra timely delivers a Dispute Notice to the Purchaser,
the Sierra and the Purchaser shall initially attempt to resolve the Dispute
through good faith negotiations and consultations. If the Dispute has not been
resolved amicably within 20 days after Sierra provides notice thereof, unless
Sierra and the Purchaser agree otherwise, the Dispute shall immediately be
submitted to Ernst & Young LLP (the "Arbiter") for resolution, provided Ernst &
Young LLP is then disinterested. If Ernst & Young LLP shall refuse to serve as
the Arbiter or shall otherwise not be disinterested at the time it is requested
to serve in such capacity, the Arbiter shall be selected by each party naming
three candidates (none of which shall have any material relationship with the
parties hereto or their respective Affiliates), two of which shall be stricken
by the counterparty, with the selection from the remaining two candidates made
by lottery.

          (c)     The Company shall, and the Purchaser shall cause the Company
to, upon reasonable prior notice, provide the Purchaser, Sierra and the Arbiter
access to books, records and other documents and materials relating to the
Company and/or to the Subsidiaries that are relevant to a determination of the
issues involved in the Dispute. The Arbiter shall decide all matters relating to
the procedures to be followed for resolution of the Dispute, including those
relating to the submission and receipt of information and documents; provided,
however, that at the request of either Sierra or the Purchaser, a meeting shall
be held at which the parties may present their views, that both Sierra and the
Purchaser shall have equal access to the Arbiter, and that all information and
documents which either party delivers or makes available to the Arbiter shall be
furnished to the other party as well, and that all information and documents
which the Company or the Subsidiaries deliver or make available to the Arbiter
shall be furnished to both Sierra and the Purchaser. Within 30 days from the
date the Dispute is submitted to the Arbiter, the Arbiter shall deliver to both
the Purchaser and Sierra a written report setting forth a determination of the
amounts required to be set forth in the Final Reserve Report and the reasons
underlying the foregoing determinations. Such report shall be final and binding
on Sierra, the Seller and the Purchaser and shall serve as the basis for
determining the Contingent Purchase Price. The Arbiter shall base its decision
on its independent judgment which shall be binding on the parties.

          (d)     The fees and expenses of the Arbiter arising from such
arbitration shall be paid by the parties pro rata based on where the Arbiter's
best point estimate of the Development Amount falls in comparison to Sierra's
and the Purchaser's estimate; provided, that if the Development Amount as
determined by the Arbiter is greater than the amount determined by the
Purchaser, Sierra shall bear all such fees and expenses, and if the Development
Amount as determined by the Arbiter is less than the amount determined by
Sierra, the Purchaser shall bear all such fees and expenses.

     4.4 Other Covenants.

          (a)     The Seller shall have the right, upon thirty days' notice, to
inspect and audit and to cause its advisors to inspect and audit at the place of
business of the Company and the Subsidiaries, during regular business hours, all
business records of the Company and the Subsidiaries relating to actual payments
of, and case reverses for, Losses and Allocated Loss Adjustment Expenses.

          (b)     The Purchaser shall maintain books and records reasonably
necessary to evidence its compliance with the terms of this Agreement.

ARTICLE 5



GUARANTEE

     5.1 Guarantee. FRC hereby guarantees to the Seller (a) the due, punctual
and full payment, when due, of all amounts payable by the Purchaser to the
Seller under this Agreement, and (b) the full and punctual performance of all
other obligations of the Purchaser under this Agreement, all without reduction,
recoupment, set-off or counterclaim.

     5.2 Guarantee Terms. This is a guarantee of payment, performance and
compliance when due (and not a guarantee of collection) and FRC waives any right
to require that any resort be had by the Seller to any security held, or to any
right of set-off, counterclaim or recoupment, for payment or performance. In
connection with this guarantee:

          (a)     FRC waives presentation to, demand of, payment from and
protest to the Purchaser of any non-payment or non-performance and also waives
notice of protest for nonpayment. FRC waives notice of any default under this
Agreement.



          (b)     The obligations of FRC hereunder shall not be affected by (i)
the failure of the Seller to assert any claim or demand or to enforce any right
or remedy against the Purchaser or any other Person under this Agreement or (ii)
any modification, extension or renewal of any of the terms or provisions of this
Agreement, the Stock Purchase Agreement, the Transition Services Agreement, the
Third Party Claims Administration Agreement, the Claims TSA, or any other
agreement.



ARTICLE 6



MISCELLANEOUS

     6.1 Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given (a) delivered
personally against written receipt, (b) sent by facsimile transmission,
(c) mailed by registered or certified mail, postage prepaid, return receipt
requested, or (d) mailed by reputable national overnight courier, fee prepaid,
to the parties hereto at the following addresses or facsimile numbers:

               (i)     if to the Seller, to:

                     Sierra Health Services, Inc.
                     2724 North Tenaya Way
                     Las Vegas, NV 89128
                     Facsimile:   702-242-1532
                     Attention:   Frank Collins, Esq.

                    with a copy to:

                     Morgan, Lewis & Bockius LLP
                     101 Park Avenue
                     New York, NY 10178-0060
                     Facsimile:   212-309-6273
                     Attention:   Stephen P. Farrell, Esq.

               (ii)     if to the Purchaser, to:

                     John D. Liberator
                     President
                     Folksamerica Re Solutions Ltd.
                     927 Hopmeadow Street
                     Simsbury, Connecticut 06070
                     Telecopy: (860) 408-7310

                     with a copy to:

                     Donald A. Emeigh, Jr.
                     Executive Vice President, General Counsel and Secretary
                     Folksamerica Holding Company, Inc.
                     1 Liberty Plaza
                     19th Floor
                     New York, New York 10006
                     Telecopy: 212-732-5614

               (iii)     if to FRC, to:

                     Donald A. Emeigh, Jr.


                     Executive Vice President, General Counsel and Secretary
                     Folksamerica Holding Company, Inc.
                     1 Liberty Plaza
                     19th Floor
                     New York, New York 10006
                     Telecopy: 212-732-5614

All such notices, requests and other communications will be deemed given, (w) if
delivered personally as provided in this section 6.1, upon delivery, (x) if
delivered by facsimile transmission as provided in this section 6.1, upon
confirmed receipt, (y) if delivered by mail as provided in this section 6.1,
upon the earlier of the fifth business day following mailing and receipt, and
(z) if delivered by overnight courier as provided in this section 6.1, upon the
earlier of the second business day following the date sent by such overnight
courier and receipt (in each case regardless of whether such notice, request or
other communication is received by any other person to whom a copy of such
notice is to be delivered pursuant to this section 6.1). any party hereto may
change the address to which notices, requests and other communications hereunder
are to be delivered by giving the other parties hereto notice in the manner set
forth herein.

     6.2 Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the law of the State of New York without regard to principles of conflicts of
laws that would require application of the law of a jurisdiction other than the
State of New York.

     6.3 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless such amendment is in writing and signed by the each of the
parties hereto. No waiver by any party hereto of any default, misrepresentation
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence. No waiver shall be valid
unless such waiver is in writing and signed by the party against whom such
waiver is sought to be enforced.

     6.4 Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, void or unenforceable by a court of competent
jurisdiction, (a) such term, provision, covenant or restriction will be fully
severable, (b) this Agreement will be construed and enforced as if such term,
provision, covenant or restriction had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by such term, provision, covenant or restriction or its
severance herefrom and (d) each of the Seller and the Purchaser directs that
such court interpret and apply the remainder of this Agreement in the manner
that it determines most closely effectuates their intent in entering into this
Agreement, and in doing so particularly take into account the relative
importance of the term, provision, covenant or restriction being held invalid,
void or unenforceable.

     6.5 Entire Agreement. This Agreement, the Stock Purchase Agreement and the
Operative Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, with respect to such subject matter.

     6.6 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No party hereto may assign this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other, which approval shall not be unreasonably delayed or withheld;
provided, however, that the Purchaser may assign its rights and obligations
hereunder, in whole or in part, to any Affiliate of the Purchaser, including,
without limitation, FRC, without the consent of the Seller or Sierra. In the
event that Purchaser assigns its rights and obligations under this Agreement
pursuant to this Section 6.6, the Purchaser shall remain liable for the
performance of its duties and obligations hereunder to the extent such duties
and obligations are not performed by its assignee.

     6.7 No Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of the parties hereto and their
respective successors and permitted assigns, and it is not the intention of the
parties to confer third-party purchaser rights, and this Agreement does not
confer any such rights, upon any other Person.

     6.8 Time Periods. When any provision of this Agreement provides for the
expiration of a time period or requires the giving of a notice on a day which is
other than a Business Day, such time period or day shall be extended to the next
succeeding Business Day.

     6.9 Headings. Article and Section headings contained in this Agreement are
included for convenience of reference only and shall not in any way affect the
meaning or interpretation of this Agreement.

     6.10 Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto in separate counterparts, each of
which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY BLANK,
SIGNATURE PAGE FOLLOWS]

               IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first written above.

 

FOLKSAMERICA HOLDING COMPANY


By:                                                        
Name:
Title:

SIERRA HEALTH SERVICES, INC.


By:                                                        
Name:
Title:

       

CII FINANCIAL, INC.


By:                                                        
Name:
Title:

FOLKSAMERICA REINSURANCE COMPANY, with respect to Article 5 only


By:                                                        
Name:
Title:

 

 

[Contingent Purchase Price Note Agreement Signature Page]